TDCJ Offender Details



    T~XAS O~I?ARlTMENT ()fj. 0RIM{NAf.. JUSTICE              fEJ   TDCJ Home    -      New Offender Search




 Offender Information Details
      Return to .Search list   .




 SID Number:                                 50102303
 TDCJ Number:                                01863905
 Name:                                       FARMER, DAKOTA

 Race:                                       w
 Gender:                                     M
 DOB:                                        1992-07-28
 Maximum Sentence Date:                      2016-02-01
 Current Facility:                           SEGOVIA

 Projected Release Date:                     2016-02-01
 Parole Eligibility Date:                    2015-02-01
. Offender Visitation Eligible:              YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and               •
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
  Offense Date Offense Sentence Date County Case No. Sentence (YY -MM-DD)



        ·Return to Search list     .I



http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=50102303               4/30/2015